Citation Nr: 0523517	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of hammertoe, right 2nd toe, currently rated 
as 0 percent disabling.  

2.  Evaluation of hammertoe, left 2nd toe, currently rated as 
0 percent disabling.  


3.  Entitlement to service connection for hypertensive 
cardiovascular disease, status post myocardial infarction.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1964 to 
August 1969 and from September 1971 to September 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, VA Regional Office (RO).   

In correspondence received in August 2004, the appellant 
withdrew his request for a hearing. 

The issues of entitlement to service connection for a 
bilateral hearing loss disability, tinnitus, and hypertensive 
cardiovascular disease, status post myocardial infarction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's hammertoe of the right foot, involves 
only the 2nd toe, and does not involve all toes of the right 
foot.

2.  The appellant's hammertoe of the left foot, involves only 
the 2nd toe, and does not involve all toes of the left foot.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hammertoe 
of the right foot, 2nd toe, are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004).

2.  The criteria for a compensable evaluation for hammertoe 
of the left foot, 2nd toe, are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in September 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  The claimant has been 
provided with adequate notice.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

The appellant has appealed the initial evaluation for 
hammertoe of the right foot and left foot.  See Fenderson v. 
West, 12 Vet. App. 119 (1998).  Based on the evidence, the 
Board concludes that the condition has not changed and that a 
uniform rating is warranted.

The appellant's bilateral hammertoe disabilities have been 
rated, separately, pursuant to the rating criteria of 
Diagnostic Code 5282 of 38 C.F.R. § 4.71a.  The criteria 
provides for a noncompensable disability rating for a 
disability manifested among single toes. The maximum 
disability rating of 10 percent is warranted when the 
disability involves all toes, unilaterally, without claw 
foot.  

On VA examination in January 2003, the diagnosis was 
congenital hammertoe deformity of both second toes.  Under 
the pertinent criteria, when there is single toe involvement, 
a 0 percent disability evaluation is warranted.  The Board 
notes that while there was normal flexion of the toes, he was 
unable to extend the toes.  Regardless, there is clearly no 
involvement of all the toes on either the right foot or the 
left foot.  In fact, the examiner specifically stated there 
was no disability due to hammertoe.  

The appellant is competent to report his symptoms.  He is not 
a medical professional, however, and his opinion is not 
competent in regard to issues requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the more probative 
evidence to be that of the competent medical professional.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.


ORDER

A compensable evaluation for hammertoe of right foot, 2nd 
toe, is denied.  

A compensable evaluation for hammertoe of the left foot, 2nd 
toe, is denied.  


REMAND

The appellant asserts he has a hearing loss disability and 
tinnitus as a result of service.  His DD Form 214 shows his 
military occupational specialty (MOS) was Morse Interceptor.  
Service medical records, to include a May 1988 examination 
report and the August 1990 separation examination report 
reflect hearing loss, rather than a hearing loss disability.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  On the 
accompanying medical history, the appellant indicated that he 
had hearing loss.  

The appellant underwent VA audiological examination in 
January 2003.  The test does not contain results at 500 
Hertz.  Furthermore, there is no opinion regarding a 
relationship to the abnormal in-service findings.  In 
addition, the Board notes that in the AOJ's examination 
request, the examiner was requested to address tinnitus; 
however, there is no reference to tinnitus in the report of 
examination.  

In addition, on electrocardiogram (EKG) during service in 
August 1990, abnormalities were noted.  An April 1999 VA 
examination report notes he was admitted after having had an 
acute inferior wall myocardial infarction.  The complete 
records of treatment do not appear to have been associated 
with the claims file.  The Board notes that in July 2002, the 
assessment was coronary artery disease status post myocardial 
infarction.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should return the claims 
file to the VA examiner who performed 
the January 2003 audiological 
examination, if available, otherwise 
another VA examiner.  The examiner 
should review the claims file.  The 
examiner should provide an opinion as to 
whether hearing loss disability is 
related to the in-service findings.  If 
there is no relationship, a full 
explanation must be provided.  The 
examiner's attention should be directed 
to this remand.  

2.  The AOJ should schedule the 
appellant for a VA examination to 
determine the nature and etiology of any 
tinnitus.  The examiner should review 
the claims file.  If the appellant has 
tinnitus, the examiner should provide an 
opinion as whether it is at least as 
likely as not that tinnitus is related 
to service.  If there is no finding of 
tinnitus, the report should state such.  

3.  The AOJ should obtain any pertinent 
records that have not already been 
obtained in association with the April 
1999 treatment for an acute inferior 
wall myocardial infarction.  Any 
relevant records obtained should be 
associated with the claims file.  

4.  The AOJ should return the claims 
file to the VA examiner who performed 
the January 2003 heart examination.  The 
examiner should respond to the 
following:  Is any current 
cardiovascular disorder related to any 
manifestations in service, including the 
abnormal EKG in service?  The examiner's 
attention should be directed to this 
remand.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


